MEMORANDUM**
Glenn Davis appeals pro se the district court’s summary judgment dismissing his Title VII action alleging race, national origin, gender, religion and disability discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment on Davis’s Title VII claims because Davis failed to raise a genuine issue of material fact as to whether his employer terminated him due to a discriminatory or retaliatory motive. See Sischo-Nownejad v. Merced Comm. College Dist., 934 F.2d 1104, 1109-10 (9th Cir.1991) (discrimination); Hashimoto v. Dalton, 118 F.3d 671, 679 (9th Cir.1997) (retaliation).
Davis’s remaining contentions lack merit.
AH outstanding motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.